Title: John Adams to Abigail Adams, 17 July 1775
From: Adams, John
To: Adams, Abigail


     
      My Dear
      Philadelphia July 17. 1775
     
     About five O Clock this Morning, I went with young Dr. Bond at his Invitation and in his Carriage, to his Fathers Seat in the Country. His Mother, with three of her Grand Children, little Girls, resides here. The old Lady has lately lost two of her Children grown up, and as she cannot forget them, retires to this little Box, to indulge or aswage her Grief. The House is only one small room, with one Chamber over it. But the Farm is large, the Gardens very spacious, the orchards noble, and the Fruit Trees, very numerous and of great Variety. Noble Rowes of poplar Trees, in Europe they are called Tulip Trees, a more noble and beautifull Tree, than our Lime Trees. The House stands upon the highest Land, that is any where to be found in the Neighbourhood of this City. The Prospect round it is rural, very spacious and very agreable. The Air is very pure.
     We breakfasted, upon balm Tea and Bread and Butter. A most amuzing and refreshing Excursion We had, and such Excursions are very necessary to preserve our Health, amidst the suffocating Heats of the City, and the wasting, exhausting Debates of the Congress.
     
     This young Dr. Bond is above thirty, perhaps near forty. He has lost his Wife, and has two pretty little Girls—one about Ten Years old who sings most sweetly and dances, delightfully. He is the Tom Brattle of Philadelphia—fat and jolly, a Lover of Pleasure, educated at the Colledge here, has been in Trade, and sunk his father five or six thousand Pounds sterling, and then returned to the Study and practice of Physic. Wine and Women he uses very freely. There is a pretty Girl, in a Chamber opposite to his Lodgings in the City, with whom he is supposed to have Connections.—Epicurism and Debauchery, are more common in this Place than in Boston.
     I never observe in the World, an Example, of any Person brought to Poverty from Affluence, from Health to Distemper, from Fame to Disgrace by the Vices and Follies of the age, but it throws me into a deep Rumination upon Education. My poor Children, I fear will loose some Advantages in Point of Education, from my continual Absence from them. Truth, Sobriety, Industry should be perpetually inculcated upon them.
     Pray my dear, let them be taught Geography and the Art of copying as well as drawing Plans of Cities, Provinces, Kingdoms, and Countries—especially of America. I have found great Inconvenience for Want of this Art, since I have had to contemplate America so much, and since I had to study the Processes and Operations of War.
     But their Honour, Truth, in one Word their Morals, are of most importance. I hope these will be kept pure.
    